EXHIBIT 2
                                                                         GmR
                                                                         AVIATION
                                                                         CONSULTING


UNITED STATES DISTRICT COURT                    CIVIL ACTION NO. 2:17-cv-13024
EASTERN DISTRICT OF LOUISIANA


                      DR. JOHANNES MARKUS SIEBER and
                    MINA MARGARETHA A SIEBER SCHNEITER
                                                                   Plaintiffs
                                        v

DELTA AIR LINES, INC., DELTA FLIGHT AGENT KATHERINE WEEMS, DELTA
  HEAD FLIGHT AGENT JANE DOE, THE JEFFERSON PARISH SHERIFF
    JOSEPH P. LOPINTO, III, SHERIFF'S DEPUTY JESSE SETEER AND
  SHERIFF'S DEPUTY HARRIS
                                                      Defendants

                                REPORT OF
                           LINDA K FOW-MESNARD
                             DATED AUGUST 2019


On instruction of:         Jackson Law International
                           1201 S Orlando Avenue, Suite 201
                           Winter Park
                           Florida 32789

On behalf of:             Plaintiffs

Specialist field:          Aviation - Cabin services

Subject matter:            Report on Incident Aboard Delta Air Lines Flight No.
                           696, November 21,2016.


                           GMR Aviation Consulting
                               2255 Glades Road
                                   Suite 324A
                          Boca Raton, Florida 33431
                                Tel: 561 9888717
                        Email: info@gmrconsulting.com
                     Report of:          Linda Fow-Mesnard
                     Specialist field:   Aviation
                     On behalf of:       Plaintiffs
                     Dated:              August 2019


CONTENTS

SECTION     ITEM                                                     PAGE

NO.

1.    Introduction                                                     3

2.    Instructions                                                     3

3.    Documents disclosed/reviewed                                     3

4.    Report headings                                                  4

5.    Professional experience                                          4

6.    Relevant experience                                              6

7.    Background                                                       7

8.    Executive summary                                                9

9.    Analysis of Flight Attendant actions towards the customer
      according to my knowledge of Delta Air Lines Customer Misconduct
      policy and procedures                                            10

10.   Conclusion                                                      12

11.   Glossary of technical terms                                     12

12.   Appendices                                                      13




                                         20f14
                    Report of:          Linda Fow-Mesnard
                    Specialist field:   Aviation
                    On behalf of:       Plaintiffs
                    Dated:              August 2019


REPORT

1.    INTRODUCTION

1.1   My name is Linda Fow-Mesnard and I am an Aviation Consultant for GMR
      Aviation Consulting LLC. The Company's address is 2255 Glades Road,
      Boca Raton, Florida 33431.

1.2    A copy of my Resume, which includes my qualifications, is set out in
      Appendix 1. I confirm that I have been not been deposed or given
      evidence at a trial in the United States in the past four years and have not
      authored any publications in the past ten years.

1.3   My services are provided through GMR Consulting LLC. Fees are $320
      per hour plus expenses for reviewing all materials, preparing this report
      and any deposition/trial time. Invoices rendered to date are attached as
      Appendix 2.


2.    INSTRUCTIONS

2.1    I have been retained by Jackson Law International to prepare an aviation
      report in the case of Dr. Johannes Markus Sieber and Mina Margaretha
      Sieber Schneiter (Plaintiffs) vs. Delta Air Lines, Inc., Delta Fight Agent
      Katherine Weems, Delta Head Flight Agent Jane Joe, the Jefferson Parish
      Sheriff Joseph P. Lopinto, III, Sheriffs Deputy Jesse Steer, and Sheriffs
      Deputy Harris, (Defendants).

2.2   My specific instructions are:

      2.2.1    To provide my opinion, based on my training and experience as
               a Flight Attendant and In-Flight Service Manager for 32 years, as
               to whether the Flight Attendants in this incident complied with
               Delta Air Lines Customer Misconduct policy and procedures.


3.    DOCUMENTS DISCLOSED/REVIEWED

3.1   I have set out in section 12 a complete list of all the documents disclosed
      and reviewed while preparing this report.




                                        30f14
                   Report of:          Linda Fow-Mesnard
                   Specialist field:   Aviation
                   On behalf of:       Plaintiffs
                   Dated:              August 2019


4.    REPORT HEADINGS

      My report is set out under the following key headings:

4.1   A description of my professional experience and its relevance to the
      issues which I deal with in this report;

4.2   The background regarding this claim;

4.3   An executive summary;

4.4   Customer Misconduct -       Delta In-Flight Service & Flight Attendant
      Procedures;

4.5   My conclusions.


5.    PROFESSIONAL EXPERIENCE

5.1   My aviation experience began with Western Airlines in May 1981. I began
      my career as a Flight Attendant based in Minneapolis, Salt Lake City, San
      Francisco and Los Angles. I was trained to staff all onboard crew
      positions (leader, galley, regular) and aircraft emergency procedures on
      the 8737-200, 8727-200 and DC-10. I flew in domestic and international
      theatres.

5.2   In April of 1987, Delta Air Lines purchased Western Airlines and I was
      offered continued employment at the time of the merger. I began training
      aircraft emergency procedures on the 8737-300, 8757-200 and-300, DC-
      9,8767-200,8767-300,8777 and L1011-500. I was trained to staff all
      onboard crew positions, including Purser-International. My career as a
      Flight Attendant continued in the Los Angeles, Miami, Atlanta, New York,
      and Orlando bases. I was promoted in August 1999 to In-flight Service
      Health, Safety and Security Specialist of the Southeast Region.

5.3   My general responsibilities as the In-flight Health, Safety, and Security
      Specialist were to support our Region's Managers and Flight Attendants
      on various topics related to in-flight safety. For Flight Attendants I hired
      vendors to participate in Health Fairs and Safety Forums where Flight
      Attendants learned ergonomic techniques for On-the-Job injury
      prevention. I was also responsible for evaluating their demonstration of
      proficiency of onboard safety equipment by scheduling and proctoring
      safety exams. In 1999-2000, I collaborated with Corporate Safety on


                                       40f14
                     Report of:          Linda Fow-Mesnard
                     Specialist field:   Aviation
                     On behalf of:       Plaintiffs
                     Dated:              August 2019


        addressing decibel levels on the 8737-200, with Industrial Hygiene
        engineers on HEPA (see glossary) filtration in older aircraft and beverage
        cart re-design. To our regional In-flight Managers, I provided statistical
        safety trend and injury analyses, such as employee time loss due to injury,
        costs of employee time and recovery loss due to onboard injuries. The
        result of this work established solid working partnerships with managers
        and vendors to improve service to injured employees. I remained in this
        management-level position until November 2001, when I was promoted to
        In-flight Manager in the Southeast Region, in domestic and international
        theatres.

 5.4    My role as an In-flight Manager was as a supervisor of Flight Attendants in
        both operational and employee relations. Specifically, I worked as part of
        an operational supervisory team and concurrently had up to 350 Flight
        Attendants as direct reports.

 5.5    My specific responsibilities in operations were to attend and participate in
        crew briefings, address crew appearance, ensure Flight Attendants were
        onboard their aircraft in a timely fashion, locate support for any onboard
        catering/supply shortfalls, partner and resolve any Customer Service
        issues and ensure an on-time departure.

 5.6    My specific responsibilities in employee relations were to support Flight
        Attendants who had work-related issues and injuries, address absence
        trends, discuss customer and crewmember compliments and complaints,
        address safety and/or security compliance, scheduling issues and
        introduce new customer service and safety procedures. I also provided
        subject matter expertise in pay, benefits, support programs, uniform
        programs, work rules and policy questions.

. 5.7   During my career as a Manager I participated in many progressive and
        forward-thinking programs. I trained in advanced manager communication
        techniques, resulting in being a member of a high level management
        communications team and serving on the Conflict Resolution 80ard for the
        In-flight Service Department.

 5.8    I also trained to be a member of the Delta Cares team. This team is
        deployed to an aircraft accident location to support families of passengers
        and employees, in partnership with their Corporate Go-teams.

 5.9    I was rated number one Manager in the In-flight department by my
        employees and was in the position until retirement from the airline in
        December of 2012.


                                         50f14
                    Report of:          Linda Fow-Mesnard
                    Specialist field:   Aviation
                    On behalf of:       Plaintiffs
                    Dated:              August 2019


5.10   I completed a Masters in Public Administration in 2006 and earned
       Professional Human Resource certification by the Human Resource
       Management Institute in 2008.

5.11   I became a Florida Supreme Court Certified County Mediator in 2010.
       Upon receiving certification as a County Mediator, I was invited to join the
       Brevard County Mediation Program in the Eighteenth Judicial Circuit of
       Florida as a Volunteer Mediator.

5.12   I have also been trained in Circuit and Dependency mediation, and
       received certification as a Dependency Mediator in September of 2016.
       Upon receiving certification as a Dependency Mediator, I accepted a
       contract with the Eighteenth Judicial Circuit as a Dependency Mediator.

5.13   In February of 2014 I accepted a position as Mediation Program Analyst
       with the Eighteenth Judicial Circuit - Brevard County. I continue to be
       employed by the State of Florida in this position.


6.     RELEVANT EXPERIENCE

6.1    During the years of my aviation career, I encountered numerous customer
       service issues. When a Flight Attendant is involved in a customer service
       issue, there is a level of professionalism expected. Each Flight Attendant
       is trained by the Company regarding proper handling of such situations. I
       was trained in handling customer service issues onboard aircraft in Initial
       (new-hire) Training and during numerous required customer service
       technique classes over the span of my 30+ years.

6.2    I have directly handled Passenger Disturbance incidents ranging from very
       basic investigation of crew members and customers involved in verbal
       disagreements, to crew members or customers being struck by luggage.

       6.2.1    Experience as a Flight Attendant: During the boarding process
                when passengers had disagreements, I would station myself in
                the aircraft aisle, witness the event, then approach the situation
                to assess and engage with each customer in order to discover
                the source of conflict. Using listening and conflict resolution skills
                learned in training over my career, I would diffuse the situation
                with the tools and options available. Examples of this include:
                relocating passengers to different seats or offer compensations
                available in-flight. As with any irregularity onboard the aircraft, I
                would always alert all crew members of the incident including the


                                        60f14
                    Report of:          Linda Fow-Mesnard
                    Specialist field:   Aviation
                    On behalf of:       Plaintiffs
                    Dated:              August 2019


               cockpit crew, regarding the passengers' disagreement, new seat
               assignments, and how the issue was resolved. The event would
               then be documented in the In-Flight Service Safety Reporting
               system as per proper company protocol.

      6.2.2    In over 30 years of experience, due to proper use of conflict
               resolution tools offered by Delta Air Lines during Initial Training
               as well as annual trainings, as a Delta flight attendant I have
               never been involved in a situation where a customer resisted to
               be removed from the aircraft.

      6.2.3    In over 30 years of experience, due to proper use of conflict
               resolution tools offered by Delta Air Lines during Initial Training
               as well as annual trainings, as a manager in Operations I have
               been involved in situations where a customer voluntarily left the
               aircraft after professional and amicable conversations took place.

      6.2.4    Experience as an In-flight Supervisor and Manager: I have been
               involved in pre-departure dispute resolution to assist in handling
               crew conflict, passenger and crewmember conflict, passenger
               injury and illness, Flight Attendant injury and illness.

6.3   Relevant to this case, I have been trained in handling passenger
      disturbance incidents onboard both domestic and international flights as a
      Flight Attendant, Lead Flight Attendant (domestic), Pursor (International),
      and in the capacity of a Flight Attendant Operations Manager called to
      assist in conflict resolution between Flight Attendants and passengers.


7.    BACKGROUND

7.1   Prior to being assigned this case, I have never met nor had knowledge of
      either Dr. Johannes Markus Sieber nor Mina Margaretha Sieber Schneiter.
      I was an employee of Delta Air Lines, Inc. from May 1981 to December
      2012.

7.2   It is for the fact-finder to resolve any disputed facts of the case. Based on
      the information disclosed to date, I understand the facts to be as follows:

7.3   According to Dr. Sieber's letter to Delta Air Lines, Dr. Sieber boarded Delta
      Air Lines Flight No. 696 on November 21,2016 with his wife, both found




                                        70f14
                     Report of:          Linda Fow-Mesnard
                     Specialist field:   Aviation
                     On behalf of:       Plaintiffs
                     Dated:              August 2019

        the way to their seats and began to stow their carry-on luggage. Dr.
        Sieber encountered difficulty stowing their luggage when two things
        occurred; the overhead bin above his seat was already full, and another
        overhead bin beyond his seat had various items in it, including a large
        plastic bag filled with individually packaged blankets for customer use.
        Upon shuffling items around to properly stow his luggage, the individually
        packaged blankets fell out of the overhead bin, in and around nearby
        seated passengers.

7.4    According to Dr. Sieber's letter, a Flight Attendant standing in the aircraft
       aisle, observed Dr. Sieber struggling to stow his luggage while attempting
       to capture falling blankets. The Flight Attendant rushed to the back of the
       aircraft in order to call Lead Flight Attendant Katherine Weems who was
       stationed in the front of the aircraft. Meanwhile, after Dr. Sieber had
       successfully stowed his bag and picked up all the blankets placing them
       back into the overhead bin, he took his seat.

7.5    According to Deputy Steer's deposition, it was reported to him by their
       dispatch office of an irate customer onboard Delta 696, and to meet the
       crew at the aircraft.

7.6    According to Deputy Steer's deposition, it was reported to him by a Flight
       Attendant onboard the aircraft that either she or one of the other Flight
       Attendants was struck by a customer's luggage, and they "want him off the
       airplane".

7.7    According to Dr. Sieber's letter, Dr. Sieber was approached by a flight
       attendant.

7.8    According to Deputy Steer's deposition, when he reported to the aircraft he
       was instructed to remove a customer from the aircraft, and was directed to
        Flight Attendant Weems. The customer was pointed out by crew to be Dr.
        Sieber.

7.9    According to documents provided to me, Flight Attendant Weems instructed
        Deputy Steer that she had been struck by a customer's luggage and
        pointed out the customer to Deputy Steer.

7.10   According to both depositions of Deputy Steer and Deputy Harris, the
       customer that was allegedly irate had to be pointed out to them by the
       flight attendant The customer they pointed out was not irate, and was
       sitting quietly without complaint from other customers.




                                         80f14
                     Report of:          Linda Fow-Mesnard
                     Specialist field:   Aviation
                     On behalf of:       Plaintiffs
                     Dated:              August 2019

7.11   According to documents provided to me, the criminal charges against Dr.
       Sieber were refused by the District Attorney.


7.12   According to Dr. Sieber's letter, Dr. Sieber repeatedly asked why he was
       being removed. He was not told a reason by any Delta crew member.
       Once off the aircraft, Dr. Sieber was arrested, handcuffed, and transported
       to jail.


7.13   According to Dr. Sieber's letter, Dr. Sieber was released from jail. He went
       to the airport to complete his travels to New York. The ticket agent at the
       Delta counter told him he was banned from flying on Delta. The ticket
       agent gave him customer service contact information for assistance in
       making a flight reservation on Delta. Dr. Sieber stated in his letter that he
       went to American Airlines to book travel to New York.

7.13   In Dr. Sieber's letter he stated a few days after the incident, he wrote a
       letter to Delta Air Lines asking for reimbursement of the airfare for the flight
       he was removed from, and additional costs as a result of being arrested
       and jailed.

7.14   According to a letter from Delta's Customer Care Department dated
       December 15, 2016, the representative from Delta stated, "[I] will submit a
       refund of your unused ticket".

7.15   According to a letter from Delta's Customer Care Department the
       representative stated "It has been documented by our In-Flight crew that
       law enforcement boarded the aircraft to remove both you and your wife."
       The letter continues to state, "it seems our Flight Attendant felt threatened
       by your actions, and at that point we have to take security precautions.
       With that being said, I regrettably decline your request for reimbursement
       of any out of pocket expenses or pre-paid plans."


8.     EXECUTIVE SUMMARY

8.1    It is my opinion the Delta Flight Attendants and Operations Service
       manager failed to follow the Delta Customer Misconduct policy and
       procedure because they failed to assemble the complete security team
       which resulted in an incomplete assessment of Dr. Sieber's conduct.




                                         90f14
                    Report of:          Linda Fow-Mesnard
                    Specialist field:   Aviation
                    On behalf of:       Plaintiffs
                    Dated:              August 2019

8.2   There is no documentation that any Delta employee attempted any
      professional and amicable conversations between the Delta personnel
      assembled and the customer at any time.

8.3   It is my opinion that this incident did not qualify for the involuntary removal
      of Dr. Sieber from the aircraft, because there was no opportunity for
      resolution and no injury to the Flight Attendant.

8.4    Based on the review of the documents provided, it is my opinion and
      experience there was a complete failure of Customer Misconduct protocol
      because a customer would never be removed from an aircraft without the
      Captain being involved in that decision.

8.5   It is my opinion that the failure of a crewmember to provide a report or
      statement of a Customer Misconduct event is not in compliance with
      Delta company policy.

8.6   It is my opinion that it is contrary to Delta policies and procedures that a
      customer would be banned from future flights with Delta by only verbal
      notification, and without a formal process involving statements from the
      crew and the customer.


9.    ANALYSIS OF FLIGHT ATTENDANT ACTIONS TOWARDS THE
      CUSTOMER ACCORDING TO MY KNOWLEDGE OF DELTA AIR LINES
      PASSENGER DISTURBANCE POLICY AND PROCEDURES

9.1   It should be noted that as the Delta Air Lines In-Flight Service OnBoard
      Manual was not disclosed to me, but I do have knowledge of this manual
      and used this manual throughout my career. I have evaluated the incident
      on Delta Air Lines Flight No. 696, on November 21, 2016 using my
      experience and training, as detailed in sections five and six above. This
      experience encompasses, but is not limited to, the following:

      9.1.1     As a Delta Flight Attendant I was trained to evaluate behaviors of
                customers onboard the aircraft for the utmost comfort and safety
                of passengers, crew, and aircraft.

      9.1.2     As a Delta Flight Attendant I was trained to provide excellent
                customer    service    and      observe    customer     behaviors
                simultaneously, especially during the boarding process.

      9.1.3     As a Delta Flight Attendant I was trained in Customer
                Misconduct. There are specific levels of misconduct and each


                                        10 of 14
                   Report of:          Linda Fow-Mesnard
                   Specialist field:   Aviation
                   On behalf of:       Plaintiffs
                   Dated:              August 2019

               Level defines behaviors of the customer. Those behaviors are
               applied to each definition with corresponding actions by the Flight
               Attendant. It is my opinion that this incident could be considered,
               at most, a Level 1.


      9.1.4    As a Delta Flight Attendant I was trained in Customer Misconduct
               and there are non-confrontational communication skills and de-
               escalation tools to incorporate when facing a customer with
               unacceptable customer behavior.

9.2   It is my experience as a Delta Flight Attendant having been trained in
      Customer Misconduct, that when there is Customer Misconduct issue
      onboard an aircraft, there must be a conference of crew (Flight Attendants
      and pilots), gate agents, and managers in the Operations Control Center
      in Atlanta. The purpose of the meeting is to verify the actions of the
      customer, to validate the appropriate Level of threat (there are four
      Levels), and to follow protocol to an amicable resolution according the
      chosen Level.

9.3   It is my opinion there would be an expectation of communication from the
      Flight Attendant to Dr. Sieber if the flight attendant felt Dr. Sieber was
      verbally or physically aggressive or she had been struck by his luggage.
      In this case based on the documents provided, the Flight Attendant
      standing nearby observed and did not assist Dr. Sieber with stowing his
      luggage.

9.4   From my training, I would expect there to be a private conversation
      between the Flight Attendant alleged to have been struck by the luggage,
      the Lead Flight Attendant, the Captain, and the alleged customer at fault.
      In this case based on the documents provided, Dr. Sieber was not aware,
      nor told, that he had struck the Flight Attendant with his luggage.

9.5   It is my opinion based on the documents provided, there was no attempt
      by any Delta Flight Attendant, pilot or gate agent to de-escalate the
      situation.

9.6   Further, I have seen no evidence that any Delta crewmember notified Dr.
      Sieber that his actions onboard the aircraft were inappropriate, or the
      consequences of his alleged misconduct.

9.7   It is my opinion that if all parties involved work together toward a positive
      resolution, such as giving the passenger the opportunity to explain his



                                       11 of14
                     Report of:          Linda Fow-Mesnard
                     Specialist field:   Aviation
                     On behalf of:       Plaintiffs
                     Dated:              August 2019

       actions if or to make an apology if he was made aware his luggage had
       make contact with the Flight Attendant

9.8    It appears from the documents disclosed that Dr. Sieber only experienced
       confrontational communications from the Delta staff.

9.9    In my experience I would expect there to have been a statement of the
       incident from the Flight Attendant allegedly struck by Dr. Sieber's luggage
       in the Delta In-Flight Service Reporting System. There should also have
       been a statement from the Lead Flight Attendant. According to the letter
       Dr. Sieber received from Delta's Customer Care Department these
       statements exist but they have not been disclosed to me.

9.10   I would also expect to see witness statements collected by the Lead Flight
       Attendant from customers who witnessed the alleged battery.

9.11   In my view when Dr. Sieber asked why he was being removed from the
       aircraft, he reasonably would expect to be informed by the Flight
       Attendant, or pilot (if involved). According to documents provided to me,
       Dr. Sieber was not told by a crew member of any violation of Delta policy.

9.12   In my experience, as set out in 9.2 above, the decision to involuntarily
       remove a customer from the aircraft should not be an autonomous
       decision.


10.    CONCLUSION

10.1   Based on all the evidence provided to me to date and on my professional
       experience and training (as set out in sections five and six above), it is my
       opinion that the Flight Attendants on Delta Flight 696, on November 21,
       2016 failed to properly evaluate Dr. Sieber's behavior given the training
       they would have undertaken.

10.2   Additionally, it is my opinion based on my experience, that they did not
       take appropriate action to de-escalate the situation, nor did they
       communicate to Dr. Sieber the likely consequences of his actions.

10.3   From the documents disclosed to me, I cannot confirm that a meeting of
       crew (Flight Attendants and pilots), gate agents, and managers in the
       Operations Control Center in Atlanta took place. The purpose of this
       meeting would be to collectively discuss the decision to have Dr. Sieber
       removed from the aircraft - which is Delta's protocol.



                                         12 of 14
                        Report of:          Linda Fow-Mesnard
                        Specialist field:   Aviation
                        On behalf of:       Plaintiffs
                        Dated:              August 2019

10.4   My report relies upon my own analysis of documents disclosed, as listed in
       section 12. However, I reserve the right to amend my report in the light of
       any additional evidence which may become available.


11.    GLOSSARY OF TECHNICAL TERMS

       HEPA
       An acronym for High Efficiency Particulate Arrestance.

       acc
       An acronym for Delta's Operations Control Center




                                             <"




Linda Fow-Mesnard
GMR Consulting



12.    APPENDIX

1. Linda Fow-Mesnard, Resume

List of documents reviewed and considered;

1.     Plaintiffs'   Initial Disclosures
2.     Plaintiffs'   Responses to Delta's First Set of Interrogatories
3.     Plaintiffs'   Responses to Delta's First Request for Admission
4.     Plaintiffs'   Responses to Delta's First Request for Production


                                            13 of 14
                   Report of:          Linda Fow-Mesnard
                   Specialist field:   Aviation
                   On behalf of:       Plaintiffs
                   Dated:              August 2019

5.    Plaintiffs' Production (Bates No. 001-049)
6.    Delta's & Katherine Weems' Initial Disclosures
7.    Delta's & Katherine Weems' Supplemental & Amended Initial Disclosures
8.    Delta's Supplemental & Amended Initial Disclosures
9.    Delta's Second Supplemental & Amended Initial Disclosures
10.   Delta's Third Supplemental & Amended Initial Disclosures
11.   Delta's Responses to Plaintiff's First Set of Interrogatories
12.   Delta's Amended Responses to Plaintiff's First Set of Interrogatories
13.   Delta's Second Amended Responses to Plaintiff's First Set of
      Interrogatories
14.   Katherine Weems' Responses to Plaintiff's First Set of Interrogatories
15.   Katherine Weems' Amended Responses to Plaintiff's First Set of
      Interrogatories
16.   Katherine Weems' Second Amended Responses to Plaintiff's First Set of
      Interrogatories
17.   Katherine Weems' Supplemental Responses to Plaintiff's Interrogatory
      Number 4
18.   JPSO Initial Disclosures
19.   JPSO Supplemental Disclosures

20.   JPSO Second Supplemental Disclosures
21.   Letter from Dr. Sieber to Delta Air Lines
22.   Electronic mail from Delta Air Lines to Dr. Sieber
23.   Second Amended Complaint
24.   Deposition Transcript of Dr. Sieber Taken on July 11, 2019
25.   American Airlines Ticket for Flight on November 22,2016
26.   Delta's "Need Help" Card
27.   Letter from Dr. Sieber to Louisiana Inspector General
28.   Letter from Dr. Sieber to New Orleans Airport
29.   Letter from District Attorney, 24th Judicial District, Parrish of
      Jefferson, State of Louisiana, refusing charges against Dr. Seiber




                                       14 of 14
